Exhibit 10.1

 

 

 

CREDIT AGREEMENT

Dated as of

May 8, 2009

between

STATE AUTOMOBILE MUTUAL INSURANCE COMPANY, as Borrower

and

STATE AUTO PROPERTY & CASUALTY INSURANCE COMPANY, as Lender

 

 

 



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT (“this Agreement”) is made and entered into as of May 8,
2009 (the “Effective Date”), between STATE AUTOMOBILE MUTUAL INSURANCE COMPANY,
an Ohio mutual insurance company (the “Borrower”) and STATE AUTO PROPERTY &
CASUALTY INSURANCE COMPANY, an Iowa corporation (the “Lender”).

Recitals

A. The Borrower desires to borrow funds under this Agreement for general
corporate purposes, including liquidity and working capital.

B. The Lender is a wholly owned subsidiary of State Auto Financial Corporation,
an Ohio corporation, which is a majority-owned subsidiary of the Borrower.

C. It is in the best interest of the Lender that the Borrower obtain a loan on
the terms and conditions hereinafter set forth.

D. The Lender is willing to make loans under the terms and conditions set forth
in this Agreement.

Agreement

NOW, THEREFORE, the parties hereto agree as follows:

ARTICLE 1

DEFINITIONS

Section 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“Applicable Insurance Regulatory Authority” means, when used with respect to the
Borrower or any SAM Insurance Subsidiary, the insurance department or similar
administrative authority or agency located in the state in which the Borrower or
such SAM Insurance Subsidiary is domiciled.

“Available Debt Capacity” means, for any year, the dollar amount equal to
(a) the Statutory Surplus of the Borrower as set forth on the Borrower’s
Statutory Statement as of the end of the immediately preceding calendar year
(“Annual Statutory Surplus”) subtracted from (b) the quotient of (i) the Annual
Statutory Surplus divided by (ii) 0.65. Available Debt Capacity may also be
expressed by the following formula:

 

Available Debt Capacity   =  Annual Statutory Surplus – Annual Statutory Surplus
                      0.65

 

1



--------------------------------------------------------------------------------

“Best” means A.M. Best & Co. and its successors and assigns or, if it shall be
dissolved or shall no longer assign ratings to insurance companies, then any
other nationally recognized insurance statistical rating agency designated by
the Lender.

“Board of Directors” means, the Board of Directors of the Borrower or any
committee thereof duly authorized to act on behalf of such Board of Directors.

“Borrower” means State Automobile Mutual Insurance Company, an Ohio mutual
insurance company, and its successors.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in Columbus, Ohio are authorized or required by law to
remain closed.

“Change in Control” means the occurrence of any of the following:

(a) the Borrower affiliates with or is merged with or into or consolidated with
a third party and as a result, a majority of the Board of Directors of the
Borrower or its successor is comprised of other than Continuing Directors; or

(b) the Borrower completes a conversion to a stock insurance company and as a
result of which a majority of the Board of Directors of the Borrower or its
successor is comprised of other than Continuing Directors.

“Continuing Director” means a director of the Borrower who was either:

(a) first elected or appointed as a director on or prior to the Effective Date;
or

(b) subsequent to the Effective Date was elected or appointed as a director of
the Borrower if such director was nominated by the Nominating and Governance
Committee of the Borrower or appointed by at least two-thirds of the total
number of the then Continuing Directors of the Borrower.

“Debt” of any Person means, without duplication:

(a) all obligations of such Person for borrowed money or with respect to
deposits or advances of any kind (other than unspent cash deposits held in
escrow by or in favor of such Person, or in a segregated deposit account
controlled by such Person, in each case in the ordinary course of business to
secure the performance obligations of, or damages owing from, one or more third
parties),

(b) all obligations of such Person evidenced by bonds, debentures, notes or
similar instruments,

(c) all obligations of such Person on which interest charges are customarily
paid (other than obligations where interest is levied only on late or past due
amounts),

(d) all obligations of such Person under conditional sale or other title
retention agreements relating to property acquired by such Person,

 

2



--------------------------------------------------------------------------------

(e) all obligations of such Person in respect of the deferred purchase price of
property or services (excluding current accounts payable incurred in the
ordinary course of business),

(f) all Debt of others secured by (or for which the holder of such Debt has an
existing right, contingent or otherwise, to be secured by) any Lien on property
owned or acquired by such Person, whether or not the Debt secured thereby has
been assumed,

(g) all Guarantees by such Person of Debt of others,

(h) all Lease Obligations of such Person,

(i) all unpaid obligations, contingent or otherwise, of such Person as an
account party in respect of letters of credit and letters of guaranty (other
than cash collateralized letters of credit to secure the performance of workers’
compensation, unemployment insurance, other social security laws or regulations,
bids, trade contracts, leases, environmental and other statutory obligations,
surety and appeal bonds, performance bonds and other obligations of a like
nature, in each case, obtained in the ordinary course of business),

(j) all capital stock of such Person which is required to be redeemed or is
redeemable at the option of the holder if certain events or conditions occur or
exist or otherwise, and

(k) all obligations, contingent or otherwise, of such Person in respect of
bankers’ acceptances.

The Debt of any Person shall include the Debt of any other entity (including any
partnership in which such Person is a general partner) to the extent that such
Person is liable therefor pursuant to law or judicial holding as a result of
such Person’s ownership interest in or other relationship with such entity,
except to the extent that contractual provisions binding on the holder of such
Debt provide that such Person is not liable therefor; provided that Debt of the
Borrower shall not include (i) Lease Obligations which are subject to pooling
under the Pooling Agreement or allocation under the Management Agreement, or
(ii) obligations of the Borrower with respect to Surplus Notes having a maturity
date later than the Maturity Date.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Dollars” or “$” refers to lawful money of the United States.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, the preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or the
effects of the environment on health and safety.

“Events of Default” has the meaning specified in Article 7.

 

3



--------------------------------------------------------------------------------

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System of the United States.

“Financial Officer” means the chief financial officer, treasurer, any assistant
treasurer, the controller or any assistant controller of the Borrower.

“Financing Transaction” means the execution, delivery and performance by the
Borrower of the Loan Documents to which it is to be a party, and the borrowing
of the Term Loan.

“Governmental Authority” means the government of the United States or any other
nation or any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

“Guarantee” by any Person (the “guarantor”) means any obligation, contingent or
otherwise, of the guarantor guaranteeing or having the economic effect of
guaranteeing any Debt or other debt-like obligations of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Debt or other
obligation or to purchase (or advance or supply funds for the purchase of) any
security for the payment thereof, (b) to purchase or lease property, securities
or services for the purpose of assuring the owner of such Debt or other
obligation of the payment thereof, (c) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such Debt or other obligation
or (d) as an account party in respect of any letter of credit or letter of
guaranty issued to support such Debt or other obligation; provided that the term
“Guarantee” shall not include endorsements for collection or deposit in the
ordinary course of business.

“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest rate, currency exchange rate or commodity price hedging arrangement.

“Interest Payment Date” means the first day of each May and November of each
calendar year, beginning on November 1, 2009, and the Maturity Date.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time.

“Lease Obligations” of any Person means obligations of such Person to pay rent
or other amounts under any lease of (or other arrangement conveying the right to
use) real or personal property, or a combination thereof.

“Lender” means State Auto Property & Casualty Insurance Company, an Iowa
corporation.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a

 

4



--------------------------------------------------------------------------------

vendor or a lessor under any conditional sale agreement, capital lease or title
retention agreement (or any financing lease having substantially the same
economic effect as any of the foregoing) relating to such asset and (c) in the
case of securities, any purchase option, call or similar right of a third party
with respect to such securities.

“Loan Documents” means this Agreement, the Term Loan Note and any other
documents hereinafter entered into with respect to the Term Loan.

“Management Agreement” means the Management and Operations Agreement, Amended
and Restated as of January 1, 2005, as heretofore or hereafter amended, among
the Borrower, STFC, Lender, and other subsidiaries and affiliates of the
Borrower and STFC.

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, properties, assets, financial condition, prospects, contingent
liabilities or material agreements of the Borrower and the SAM Subsidiaries
taken, as a whole, (b) the ability of the Borrower to perform any of its
obligations under any Loan Document or (c) the rights of or benefits available
to the Lender under, or the validity or enforceability of, any Loan Document.

“Material Debt” means Debt (other than obligations in respect of the Term Loan
evidenced by this Credit Agreement and the term loan evidenced by the Other
Credit Agreement) or obligations in respect of one or more Hedging Agreements,
of any one or more of the Borrower and the SAM Subsidiaries in an aggregate
principal amount exceeding $25,000,000. For purposes of determining Material
Debt, the “principal amount” of the obligations of the Borrower or any SAM
Subsidiary in respect of any Hedging Agreement at any time will be the maximum
aggregate amount (after giving effect to any netting agreements) that the
Borrower or such SAM Subsidiary would be required to pay if such Hedging
Agreement were terminated at such time.

“Maturity Date” means May 8, 2019 or such earlier date as a result of an
acceleration of the maturity of the Term Loan Note as provided in this Agreement
or such later date as the Lender may hereafter agree in its sole discretion.

“NAIC” means the National Association of Insurance Commissioners and any
successor thereto.

“Other Credit Agreement” means the Credit Agreement, to be entered into after
the Effective Date, between the Borrower and Milbank Insurance Company, a South
Dakota corporation, in the principal amount of Twenty Million Dollars
($20,000,000).

“Other Taxes” means any and all present or future recording, stamp, documentary,
excise, transfer, sales, property or similar taxes, charges or levies arising
from any payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

5



--------------------------------------------------------------------------------

“Pooling Agreement” means the Reinsurance Pooling Agreement, Amended and
Restated as of January 1, 2008, as heretofore or hereafter amended, among the
Borrower, Lender, and other subsidiaries and affiliates of the Borrower and
STFC.

“Regulation U” means Federal Reserve Board Regulation U as in effect from time
to time.

“Regulation X” means Federal Reserve Board Regulation X as in effect from time
to time.

“SAM Insurance Subsidiary” means a Person listed on Exhibit B hereto.

“SAM Subsidiary” means each SAM Insurance Subsidiary and each other Person
listed on Exhibit C hereto.

“SAP” means, with respect to the Borrower or any SAM Insurance Subsidiary, the
accounting procedures and practices prescribed or permitted by the Applicable
Insurance Regulatory Authority.

“Senior Debt” means Debt of the Borrower that is secured by a Lien and/or that
is otherwise senior in priority of payment to the Term Loan.

“Statutory Statement” means, as to the Borrower or any SAM Insurance Subsidiary,
a statement of the condition and affairs of the Borrower or such SAM Insurance
Subsidiary, prepared in accordance with statutory accounting practices required
or permitted by the Applicable Insurance Regulatory Authority, and filed with
the Applicable Insurance Regulatory Authority.

“Statutory Surplus” means, as at any date for the Borrower or any SAM Insurance
Subsidiary, the aggregate amount of surplus as regards policyholders (determined
without duplication in accordance with SAP) of the Borrower or such SAM
Insurance Subsidiary, as set forth on page 3, line 35, of the most recent
Statutory Statement of the Borrower or such SAM Insurance Subsidiary (or
equivalent page, line, or statement, to the extent that any thereof is modified
or replaced).

“STFC” means State Auto Financial Corporation, an Ohio corporation, and a
majority-owned subsidiary of the Borrower.

“Surplus Notes” means notes, debentures, bonds or other evidence of Debt issued
by the Borrower: (a) pursuant to Section 3901.72 of the Revised Code of Ohio in
effect on the Effective Date and any regulations applicable thereto, the
advancement and repayment of which are subject to the approval of the
superintendent of insurance of the State of Ohio, and which (i) may be repaid
only out of the surplus earnings of the Borrower and (ii) except as ordered by
the superintendent of insurance of the State of Ohio, no part of the principal
or interest thereof shall be repaid until the surplus of the Borrower remaining
after such repayment is equal in amount to the principal of the money so
advanced; or (b) pursuant to any amendments to Section 3901.72 of the Revised
Code of Ohio from time to time after the Effective Date and any regulations
applicable thereto, provided that the conditions for the advancement and
repayment of such notes, debentures, bonds or other evidence of Debt under this
clause (b) are substantially similar to those set forth in clause (a) of this
definition.

 

6



--------------------------------------------------------------------------------

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges for withholdings imposed by any Governmental Authority.

“Term Loan” shall have the meaning assigned to such term in Section 2.01 hereof.

“Term Loan Note” means the promissory note, dated as of the Effective Date, in
the form attached hereto as Exhibit A, by the Borrower to the order of the
Lender evidencing the Borrower’s obligations to repay the Term Loan on the terms
and conditions stated herein.

“Total Capitalization” means, as of any date, the aggregate of, without
duplication, (a) Debt of the Borrower, of the type described in any or all of
clauses (a), (b), (c), (d), (e) and (h) of the definition of “Debt”, to the
extent applicable to the Borrower, as reflected on its most recent Statutory
Statement and (b) the Statutory Surplus of the Borrower, as reflected on its
most recent Statutory Statement.

“United States” means the United States of America.

(b) Section 1.02. Accounting Terms. Except as otherwise expressly provided
herein, all accounting terms used herein shall be interpreted, and all financial
information and reports as to financial matters required to be delivered
hereunder shall be prepared, in accordance with SAP.

ARTICLE 2

THE TERM LOAN

Section 2.01 Term Loan. Subject to the terms and conditions set forth herein,
the Lender agrees to make a term loan to the Borrower in the aggregate principal
amount of Fifty Million Dollars ($50,000,000) (the “Term Loan”).

Section 2.02. Payment at Maturity; Evidence of Debt. The Borrower
unconditionally promises to pay to the Lender on the Maturity Date, the then
unpaid principal amount of the Term Loan together with any accrued but unpaid
interest.

Section 2.03. Optional Prepayments. The Borrower will have the right at any time
to prepay the Term Loan in whole or in part without penalty or premium.

Section 2.04. Interest. (a) The Term Loan shall bear interest at the rate per
annum of seven percent (7%).

(b) Notwithstanding the foregoing, if any principal of or interest on the Term
Loan is not paid when due, whether on an Interest Payment Date (in the case of a
payment of interest), at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to two percent (2%) plus the rate that otherwise would be
applicable to the Term Loan.

 

7



--------------------------------------------------------------------------------

(c) Interest accrued on the Term Loan shall be payable in arrears on each
Interest Payment Date for such Loan and upon the Maturity Date; provided that
interest accrued pursuant to Section 2.04(b) shall be payable on demand.

(d) All interest hereunder will be computed on the basis of a year of 365 days
(or 366 days in a leap year), and in each case will be payable for the actual
number of days elapsed (including the first day but excluding the last day).

ARTICLE 3

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Lender that as of the Effective
Date:

Section 3.01. Organization; Powers. The Borrower and each of the SAM
Subsidiaries is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, has all requisite power and
authority to carry on its business as now conducted and, except where failures
to do so, in the aggregate, could not reasonably be expected to result in a
Material Adverse Effect, is qualified to do business in, and is in good standing
in, every jurisdiction where such qualification is required.

Section 3.02. Authorization; Enforceability. The Financing Transaction to be
entered into by the Borrower is within its corporate powers and has been duly
authorized by all necessary corporate action. This Agreement has been duly
executed and delivered by the Borrower and constitutes, and each other Loan
Document to which the Borrower is to be a party, when executed and delivered by
the Borrower, will constitute, a legal, valid and binding obligation of the
Borrower, in each case enforceable in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium and other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

Section 3.03. Governmental Approvals; No Conflicts. The Financing Transaction
and the use of the proceeds thereof (a) do not require any consent or approval
of, registration or filing with, or other action by, any Governmental Authority,
except such as have been obtained or made and are in full force and effect,
(b) will not violate any applicable law or regulation or the charter, articles
of incorporation, code of regulations, by-laws, or other organizational
documents of the Borrower or any order of any Governmental Authority, (c) will
not violate or result in a default under any indenture, agreement or other
instrument binding upon the Borrower or any of its properties, or give rise to a
right thereunder to require the Borrower to make any payment, where such default
or payment reasonably can be expected to have a Material Adverse Effect and
(d) will not result in the creation or imposition of any Lien on any property of
the Borrower.

Section 3.04. Financial Statements; No Material Adverse Change. (a) The Borrower
has heretofore furnished to the Lender a draft Statutory Statement of the
Borrower as of March 31, 2009. Such Statutory Statement presents fairly, in all
material respects, the financial position of the Borrower in accordance with
SAP. None of the Borrower or any of the SAM Subsidiaries has on the date hereof
any material contingent liabilities, material liabilities for taxes, material
unusual forward or long-term commitments or material unrealized or anticipated
losses from any unfavorable commitments, except as referred to or reflected or
provided for in said balance sheets as at said dates.

 

8



--------------------------------------------------------------------------------

(b) Since March 31, 2009, there has been no material adverse change in the
business, operations, properties, assets, financial condition, prospects,
contingent liabilities or material agreements of the Borrower and the SAM
Subsidiaries, taken as a whole.

(c) The Borrower has heretofore furnished to the Lender a draft Statutory
Statement of each SAM Insurance Subsidiary for the period ended March 31, 2009.
All such Statutory Statements present fairly in all material respects the
financial condition of each SAM Insurance Subsidiary as at, and the results of
operations for, the period ended March 31, 2009, in accordance with statutory
account practices prescribed or permitted by the Applicable Insurance Regulatory
Authority.

Section 3.05. Insurance Licenses. Schedule T to the most recent annual Statutory
Statement of the Borrower and each SAM Insurance Subsidiary lists, as of the
Effective Date, all of the jurisdictions in which the Borrower or such SAM
Insurance Subsidiary holds active licenses (including, without limitation,
licenses or certificates of authority from Applicable Insurance Regulatory
Authorities), permits or authorizations to transact insurance and reinsurance
business or to act as an insurance agent or broker (collectively, the
“Licenses”). The Borrower and each SAM Insurance Subsidiary is in compliance in
all material respects with each License held by it. No License (to the extent
material) is the subject of a proceeding for suspension or revocation or any
similar proceedings, there is no sustainable basis for such a suspension or
revocation, and to the knowledge of the Borrower no such suspension or
revocation has been threatened by any Applicable Insurance Regulatory Authority
except in any such case where such proceedings would not have a Material Adverse
Effect.

Section 3.06. Litigation. There is no action, suit, arbitration proceeding or
other proceeding, inquiry or investigation, at law or in equity, before or by
any arbitrator or Governmental Authority pending against the Borrower or any SAM
Subsidiary or of which the Borrower or any SAM Subsidiary has otherwise received
notice or which, to the knowledge of the Borrower, is threatened against the
Borrower or any SAM Subsidiary (i) as to which, but after giving effect to any
applicable insurance claim reserve, there is a reasonable possibility of an
unfavorable decision, ruling or finding which would reasonably be expected to
result in a Material Adverse Effect or (ii) that involves any of the Loan
Documents or the Financing Transaction or the use of the proceeds thereof.

Section 3.07. Compliance with Laws and Agreements. (a) The Borrower is in
compliance with all laws, regulations and orders of any Governmental Authority
applicable to it or its property (including (i) all Environmental Laws,
(ii) applicable laws, regulations and orders dealing with intellectual property,
and (iii) the Fair Labor Standards Act and other applicable law dealing with
such matters) and all indentures, agreements and other instruments binding on it
or its property, except where failures to do so, in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect.

 

9



--------------------------------------------------------------------------------

(b) The Borrower is and will remain in compliance with all laws and regulations
applicable to it, except where the failure to comply therewith would not (either
individually or in the aggregate) have a Material Adverse Effect.

Section 3.08. Investment Company Status. The Borrower is not an “investment
company” or a company “controlled” by an “investment company” within the meaning
of the Investment Company Act of 1940, as amended.

Section 3.09. Taxes. The Borrower and the SAM Subsidiaries have filed all
Federal income tax returns and all other material tax returns that are required
to be filed by them and have paid all taxes due pursuant to such returns or
pursuant to any assessment received by the Borrower or any of the SAM
Subsidiaries in all material respects. The charges, accruals and reserves on the
books of the Borrower and the SAM Subsidiaries in respect of taxes and other
governmental charges are, in the opinion of the Borrower, adequate in all
material respects. The Borrower has not given or been requested to give a waiver
of the statute of limitations relating to the payment of any Federal, state,
local and foreign taxes or other impositions.

Section 3.10. Material Agreements and Liens.

(a) Part A of Schedule 3.10 is a complete and correct list of each credit
agreement, loan agreement, indenture, purchase agreement, guarantee, letter of
credit or other arrangement providing for or otherwise relating to any Debt or
any extension of credit (or commitment for any extension of credit) to, or
Guarantee by, the Borrower or any of the SAM Subsidiaries, outstanding on the
date hereof the aggregate principal or face amount of which equals or exceeds
(or may equal or exceed) $5,000,000, and the aggregate principal or face amount
outstanding or that may become outstanding under each such arrangement is
correctly described in Part A of said Schedule 3.10.

(b) Part B of Schedule 3.10 is a complete and correct list of each Lien securing
Debt of any Person outstanding on the date hereof the aggregate principal or
face amount of which equals or exceeds (or may equal or exceed) $5,000,000 and
covering any Property of the Borrower or any of the SAM Subsidiaries, and the
aggregate Debt secured (or that may be secured) by each such Lien and the
Property covered by each such Lien is correctly described in Part B of said
Schedule 3.10.

Section 3.11. Capitalization. The Borrower is a mutual insurance company, the
members of which are its policyholders.

Section 3.12. Regulation U. Neither the Borrower nor any of the SAM Subsidiaries
is engaged principally, or as one of its important activities, in the business
of extending credit for the purpose of purchasing or carrying margin stock
(within the meaning of Regulation U).

Section 3.13. Disclosure. The Borrower has disclosed to the Lender all
agreements, instruments and corporate or other restrictions to which it is
subject, and all other matters known to it, that, individually or in the
aggregate, would reasonably be expected to result in a Material Adverse Effect.
All of the reports, financial statements, certificates and other written
information (other than projected financial information) that have been made
available by or on behalf of the Borrower to the Lender in connection with the
negotiation of this Agreement or any other Loan Document or delivered hereunder
or thereunder, are complete and correct in all material respects

 

10



--------------------------------------------------------------------------------

and do not contain any untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements contained therein not
materially misleading in light of the circumstances under which such statements
are made; provided that, with respect to projected financial information, the
Borrower represents only that such information was prepared in good faith based
on assumptions believed to be reasonable at the time.

Section 3.14. Solvency. Immediately after the Financing Transaction to occur on
the Effective Date is consummated and after giving effect to the application of
the proceeds of the Term Loan, (a) the fair value of the assets of the Borrower,
at a fair valuation, will exceed its debts and liabilities, subordinated,
contingent or otherwise; and (b) the Borrower will be able to pay its debts and
liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured.

ARTICLE 4

CONDITIONS PRECEDENT

Section 4.01. Conditions Precedent. The obligations of the Lender to make the
Term Loan hereunder shall not become effective until the date on which each of
the following conditions is satisfied:

(a) The Lender shall have received counterparts of this Agreement signed by the
Borrower.

(b) The Lender shall have received the Term Loan Note and such other Loan
Documents as the Lender may require, executed by the Borrower.

(c) The Lender shall have received such documents as the Lender or its counsel
may reasonably request relating to the organization, existence and good standing
of the Borrower and the SAM Subsidiaries, the authorization for and validity of
the Financing Transaction and any other legal matters relating to the Borrower,
the SAM Subsidiaries, the Loan Documents or the Financing Transaction, all in
form and substance satisfactory to the Lender and its counsel.

(d) All consents and approvals required to be obtained from any Governmental
Authority or the Person in connection with the Financing Transaction shall have
been obtained and be in full force and effect, except where failure to obtain
such approval or consent would not have a Material Adverse Effect.

(e) The Lender shall have received from the Borrower such other documents as the
Lender may reasonably have requested.

 

11



--------------------------------------------------------------------------------

ARTICLE 5

AFFIRMATIVE COVENANTS

Until all principal of and interest on the Term Loan and all other amounts
payable hereunder have been paid in full, the Borrower covenants and agrees with
the Lender that:

Section 5.01. Financial and Other Information. The Borrower shall furnish to the
Investment Committee of the Lender (a) such information regarding the Term Loan
in such format and at such times as such Investment Committee currently receives
information regarding investments of the Lender and (b) promptly following any
request therefor, such other information regarding the operations, business
affairs and financial condition of the Borrower and the SAM Subsidiaries as
relates to compliance with the terms of any Loan Document, as the Investment
Committee of the Lender may reasonably request.

Section 5.02. Notice of Material Events. The Borrower shall furnish to the
Investment Committee of the Lender prompt written notice of the following:

(a) the occurrence of any Default;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority Applicable or Insurance Regulatory
Authority against or affecting the Borrower or any SAM Subsidiary that, if
adversely determined, could reasonably be expected to result in a Material
Adverse Effect on the Borrower and the SAM Subsidiaries, taken as a whole, or
the filing of any other legal or arbitral proceedings, and any material
development in respect of such legal or other proceedings, affecting the
Borrower or any of the SAM Subsidiaries, except proceedings that, if adversely
determined, would not (either individually or in the aggregate) have a Material
Adverse Effect;

(c) the occurrence of any negative change in the Best financial strength rating
of the Borrower;

(d) promptly after the Borrower receives the results of a triennial examination
by the NAIC of the financial condition and operations of the Borrower, a copy
thereof;

(e) promptly following the delivery or receipt by the Borrower of any
correspondence, notice or report to or from any Applicable Insurance Regulatory
Authority that relates, to any material extent, to the financial viability of
the Borrower, a copy thereof;

(f) within five Business Days after receipt, notice from any Applicable
Insurance Regulatory Authority of any threatened or actual proceeding for
suspension or revocation of any License of the Borrower or any similar
proceeding with respect to any such License; and

(g) any other development that results in, or would reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

Section 5.03. Existence; Conduct of Business. The Borrower shall, and shall
cause each of the SAM Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges, franchises, patents,
copyrights, trademarks and trade names material to the conduct of its business.

 

12



--------------------------------------------------------------------------------

Section 5.04. Payment of Obligations. The Borrower shall, and shall cause each
of the SAM Subsidiaries to, pay all of its Material Debt and other material
obligations, including Tax liabilities, before the same shall become delinquent
or in default, except where (a) the validity or amount thereof is being
contested in good faith by appropriate proceedings, (b) the Borrower or such SAM
Subsidiary has set aside on its books adequate reserves with respect thereto in
accordance with applicable accounting practices, (c) such contest effectively
suspends collection of the contested obligation and the enforcement of any Lien
securing such obligation and (d) the failure to make payment pending such
contest would not reasonably be expected to result in a Material Adverse Effect.

Section 5.05. Insurance. The Borrower shall keep itself and all of it insurable
properties, and shall cause each SAM Subsidiary to keep itself and all of its
insurable properties, insured at all times to such extent, by such insurers, and
against such hazards and liabilities as is customarily carried by prudent
businesses of like size and enterprise; and promptly upon the Lender’s written
request upon and during the continuance of an Event of Default, the Borrower
shall furnish to the Lender such information about any such insurance as the
Lender may from time to time reasonably request; provided that, the Borrower and
the SAM Subsidiaries may self-insure against such hazards and risks, and in such
amounts as is customary for corporations of a similar size and in similar lines
of business.

Section 5.06. Risk-Based Capital Ratio. In the event that any Applicable
Insurance Regulatory Authority shall at any time promulgate any risk-based
capital ratio requirements or guidelines, the Borrower shall, and shall cause
each SAM Insurance Subsidiary to, comply with the minimum requirements or
guidelines applicable to it as established by such Applicable Insurance
Regulatory Authority.

Section 5.07. Proper Records. The Borrower shall, and shall cause each of the
SAM Subsidiaries to, keep proper books of record and account in which complete
and correct entries, in all material respects, are made of all transactions
relating to its business and activities.

Section 5.08. Compliance with Laws. The Borrower shall, and shall cause each of
the SAM Subsidiaries to, comply with all laws, rules, regulations and orders of
any Governmental Authority (including all Environmental Laws and the rules and
regulations thereunder) applicable to it or its property, other than such laws,
rules or regulations (a) the validity or applicability of which the Borrower or
any SAM Subsidiary is contesting in good faith by appropriate proceedings or
(b) the failure to comply with which cannot reasonably be expected to result in
a Material Adverse Effect. The Borrower shall deliver to the Lender any
certification or other evidence reasonably requested from time to time by any
Lender in its reasonable discretion, confirming the Borrower’s compliance with
this Section 5.08.

Section 5.09. Use of Proceeds. The proceeds of the Term Loans will be used only
to finance the general corporate purposes of the Borrower (including, without
limitation, liquidity, acquisitions and working capital needs of the Borrower
and the SAM Subsidiaries). No part of the proceeds of the Term Loan will be
used, directly or indirectly, for any purpose that entails a violation of any of
the regulations of the Federal Reserve Board, including Regulations U and X.

 

13



--------------------------------------------------------------------------------

ARTICLE 6

NEGATIVE COVENANTS

Until all principal of and interest on the Term Loan and all other amounts
payable hereunder have been paid in full, the Borrower covenants and agrees with
the Lender that:

Section 6.01. Senior Debt. The Borrower shall not permit the principal amount of
Senior Debt at any time to exceed 50% of Available Debt Capacity; provided,
however, that any particular issuance of Senior Debt that, at the time of
issuance, was permitted Senior Debt in compliance with this covenant shall
continue to be permitted Senior Debt, notwithstanding any subsequent change in
Available Debt Capacity.

Section 6.02. Ratio of Debt to Capital. The Borrower shall not at any time
permit the ratio of Borrower’s Debt (of the type described in any or all of
clauses (a), (b), (c), (d), (e) and (h) of the definition of “Debt” to the
extent applicable to Borrower) to Borrower’s Total Capitalization to be greater
than 0.35 to 1.0.

Section 6.03. Liens. The Borrower shall not create or permit to exist any Lien
on any property now owned or hereafter acquired by it, securing obligations,
other than Senior Debt, that in the aggregate do not exceed the principal amount
of $25,000,000.00.

Section 6.04. Detrimental Action. The Borrower shall not, nor shall it permit
any of the SAM Subsidiaries to, take any action that would have a Material
Adverse Effect on the ability of the Borrower to perform its obligations under
this Agreement or to timely pay the obligations evidenced by the Term Loan Note.

ARTICLE 7

EVENTS OF DEFAULT

If any of the following events (“Events of Default”) shall occur:

(a) the Borrower shall fail to pay any principal of the Term Loan on the
Maturity Date;

(b) the Borrower shall fail to pay when due any interest on the Term Loan
payable under any Loan Document, and such failure shall continue unremedied for
a period of five (5) Business Days;

(c) any representation, warranty or certification made or deemed made by or on
behalf of the Borrower in or in connection with any Loan Document or any
amendment or modification thereof or waiver thereunder, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with any Loan Document or any amendment or modification thereof or
waiver thereunder, shall prove to have been incorrect in any material respect
when made or deemed made;

 

14



--------------------------------------------------------------------------------

(d) the Borrower shall fail to observe or perform any covenant or agreement
contained in Section 5.01, Section 5.02, Section 5.03, Section 5.04,
Section 5.07, Section 5.08 or Section 5.09 or in Article 6;

(e) the Borrower shall fail to observe or perform any provision of any Loan
Document (other than those failures covered by clauses (a), (b), (c) and (d) of
this Article 7) and such failure shall continue for 15 days after the earlier of
notice of such failure to the Borrower from the Lender or knowledge of such
failure by an officer of the Borrower;

(f) (i) an “Event of Default” (as defined in the Other Credit Agreement) occurs
under the Other Credit Agreement, or (ii) any event or condition occurs that
results in the creditor(s) accelerating the payment of any Material Debt before
its scheduled maturity;

(g) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any of the SAM Subsidiaries or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any of the SAM Subsidiaries or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 30 days or an order or decree approving
or ordering any of the foregoing shall be entered;

(h) the Borrower or any of the SAM Subsidiaries shall (i) voluntarily commence
any proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (g) above, (iii) apply for or consent to the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for any the Borrower or any of the SAM Subsidiaries or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing; provided, however, that a voluntary
liquidation of any SAM Insurance Subsidiary shall not be an Event of Default if
such liquidation does not have a Material Adverse Effect.

(i) the Borrower or any of the SAM Subsidiaries shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due;

(j) one or more judgments for the payment of money, not covered by insurance, in
an aggregate amount exceeding, after giving effect to any insurance, an amount
equal to or greater than $25,000,000.00 shall be rendered against the Borrower
or any SAM Subsidiary, other than judgment(s) subject to pooling under the
Pooling Agreement or allocation under the Management Agreement, and shall remain
undischarged for a period of 30 consecutive days during which execution shall
not be effectively stayed, or any action shall be legally taken by a judgment
creditor to attach or levy upon any asset of the Borrower to enforce any such
judgment;

 

15



--------------------------------------------------------------------------------

(k) any material provision of any Loan Document after delivery thereof shall for
any reason cease to be valid and binding on or enforceable against the Borrower,
or the Borrower shall so state in writing;

(l) the adoption of a plan relating to the liquidation or dissolution of the
Borrower;

(m) the sale of all or substantially all the assets of the Borrower to another
Person; or

(n) a Change in Control shall occur;

then, and in every such event (except an event with respect to the Borrower
described in clause (g) or (h) above), and at any time thereafter during the
continuance of such event, the Lender may, by notice to the Borrower, take the
following action: declare the Term Loan then outstanding to be due and payable,
and thereupon the principal of the Term Loan, together with accrued interest
thereon, shall become due and payable immediately, without presentment, demand,
protest or other notice of any kind, all of which are waived by the Borrower;
and in the case of any event with respect to the Borrower described in clause
(g) or (h) above, the Lender may, in its sole discretion, declare the principal
amount of the Term Loan then outstanding, together with accrued interest
thereon, immediately due and payable, without presentment, demand, protest or
other notice of any kind, all of which are waived by the Borrower.

ARTICLE 8

MISCELLANEOUS

Section 8.01. Notices. Except in the case of notices and other communications
expressly permitted to be given by telephone, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopy, as follows:

(a) if to the Borrower, to it at 518 East Broad Street, Columbus, Ohio 43215,
Attention of General Counsel (Facsimile No/ (614) 719-0740); and

(b) if to the Lender, to Chairperson of the Investment Committee of the Lender
(Facsimile No. (614) 246-2551), or such other facsimile number as the
Chairperson of the Investment Committee of the Lender shall give notice of to
the Borrower from time to time).

Either party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the Lender and the Borrower. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement will be deemed to have been given on the date
of receipt.

Section 8.02. Waivers; Amendments. (a) No failure or delay by the Lender in
exercising any right or power hereunder or under any other Loan Document shall
operate as a waiver thereof,

 

16



--------------------------------------------------------------------------------

nor shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Lender under the Loan Documents
are cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of any Loan Document or consent to
any departure by the Borrower therefrom shall in any event be effective unless
the same shall be permitted by subsection (b) of this Section, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given; and provided, further, that no waiver, amendment, or
modification of any Loan Document shall be made without the prior approval of
the Commissioner of the Iowa Division of Insurance (the “Commissioner”). Without
limiting the generality of the foregoing, the making of a Loan shall not be
construed as a waiver of any Default, regardless of whether the Lender had
notice or knowledge of such Default at the time.

(b) No Loan Document or provision thereof may be waived, amended or modified
except by an agreement or agreements in writing entered into by the Borrower and
the Lender.

Section 8.03. Expenses; Indemnity; Damage Waiver.

(a) The Borrower shall indemnify the Lender against and from any and all losses,
claims, damages, liabilities and related expenses, including the fees, charges
and disbursements of counsel for the Lender, incurred by the Lender in enforcing
the Borrower’s obligations under this Agreement or the Term Loan Note.

(b) To the extent permitted by applicable law, the Borrower shall not assert,
and it hereby waives, any claim against the Lender, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the Financing
Transaction, the Term Loan or the use of the proceeds thereof.

Section 8.04. Successors and Assigns. The provisions of this Agreement shall be
binding on and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Borrower may not assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of the Lender (and any attempted assignment or transfer by
the Borrower without such consent shall be null and void), and neither the
Borrower nor the Lender may assign or otherwise transfer any of their respective
rights or obligations hereunder without the prior approval of the Commissioner.
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (except the parties hereto and their respective successors and
assigns permitted hereby) any legal or equitable right, remedy or claim under or
by reason of this Agreement.

Section 8.05. Survival. All covenants, agreements, representations and
warranties made by the Borrower in the Loan Documents and in other instruments
delivered in connection with or pursuant to the Loan Documents shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of the Loan Documents and the making of the
Term Loan, regardless of any investigation made by and such other party or on
its behalf and

 

17



--------------------------------------------------------------------------------

notwithstanding that the Lender may have had notice or knowledge of any Default
or incorrect representation or warranty at the time any credit is extended
hereunder, and shall continue in full force and effect as long as any principal
of or accrued interest on the Term Loan is outstanding and unpaid.

Section 8.06. Counterparts, Integration; Effectiveness. The Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.

Section 8.07. Severability. If any provision of any Loan Document is invalid,
illegal or unenforceable in any jurisdiction then, to the fullest extent
permitted by law, (i) such provision shall, as to such jurisdiction, be
ineffective to the extent (but only to the extent) of such invalidity,
illegality or unenforceability, (ii) the other provisions of the Loan Documents
shall remain in full force and effect in such jurisdiction and shall be
liberally construed in favor of the Lender in order to carry out the intentions
of the parties thereto as nearly as may be possible and (iii) the invalidity,
illegality or unenforceability of any such provision in any jurisdiction shall
not affect the validity, legality or enforceability of such provision in any
other jurisdiction.

Section 8.08. Governing Law; Jurisdiction; Consent to Service of Process. This
Agreement shall be construed in accordance with and governed by the law of the
State of Ohio.

Section 8.09. Headings. Article and Section headings herein are for convenience
of reference only, are not part of this Agreement and shall not affect the
construction of, or be taken into consideration in interpreting, this Agreement.

[The remainder of this page is left blank intentionally. Signatures are on the
next page.]

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the Effective Date.

 

BORROWER: STATE AUTOMOBILE MUTUAL INSURANCE COMPANY By:  

/s/ Robert P. Restrepo, Jr.

Print Name:  

Robert P. Restrepo, Jr.

Title:  

Chief Executive Officer

LENDER: STATE AUTO PROPERTY & CASUALTY INSURANCE COMPANY By:  

/s/ James A. Yano

Print Name:  

James A. Yano

Title:  

Vice President

 

19



--------------------------------------------------------------------------------

Exhibit A

Form of Term Loan Note

TERM LOAN NOTE

 

$50,000,000.00   May 8, 2009

For value received, State Automobile Mutual Insurance Company, an Ohio mutual
insurance company and its successors (“Borrower”), promises to pay on or before
the principal due date (as described below) to the order of State Auto
Property & Casualty Insurance Company (“Lender”) the principal sum of Fifty
Million Dollars ($50,000,000.00), together with interest from the date hereof on
the unpaid principal balance from time to time outstanding, as described below.

Reference is made to that certain Credit Agreement, dated as of May 8, 2009,
between Borrower and Lender (as amended, amended restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), the terms of
which are hereby incorporated herein by reference. Capitalized terms used herein
and not otherwise defined shall have the meanings given to them in the Credit
Agreement.

Pursuant to the terms of the Credit Agreement, the principal amount of this Note
shall be due and payable on the Maturity Date.

The Term Loan evidenced by this Note shall bear interest from the date hereof at
the rate per annum set forth in the Credit Agreement and shall be due and
payable on each Interest Payment Date. Interest shall be computed as set forth
in the Credit Agreement.

All payments received under the terms of this Note will be applied by Lender
first to interest due and payable and second to principal due and payable.
Borrower may prepay the obligations evidenced by this Note in whole or in part
at any time without penalty or premium.

Principal, interest and other sums payable in accordance with this Note shall be
payable in lawful money of the United States of America at such address of which
Lender may from time to time give written notice to Borrower.

If any principal of or interest on the obligations evidenced by this Note is not
paid when due, whether on an Interest Payment Date (in the case of a payment of
interest), at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to two percent (2%) plus the rate that otherwise would be applicable
to the obligations evidenced by this Note.

No delay or failure on the part of Lender to exercise any of its rights
hereunder shall be deemed a waiver of such rights or of any other rights of
Lender nor shall any delay, omission or waiver on any one occasion be deemed a
bar to or a waiver of such rights or any other right on any future occasion.

 

1



--------------------------------------------------------------------------------

Borrower and all other persons now or hereafter liable, primarily or
secondarily, for the payment of the indebtedness evidenced hereby or any part
thereof, waive presentment for payment, demand, notice of dishonor, protest and
notice of protest, and all notices of every kind and assent to all extension(s)
or postponement(s) of the time of payment or any other indulgences by Lender to
any substitutions, exchanges, or releases of any security for this Note, and to
additions or releases of any other parties or persons primarily or secondarily
liable hereon.

Upon any transfer of this Note by Lender or by any subsequent transferee, the
transferee shall thereupon become vested with all rights, benefits and
privileges of Lender under this Note and by law provided, and the term “Lender”
shall mean such subsequent transferee or transferee(s).

If any provision hereof is or becomes invalid or unenforceable under any law of
mandatory application, it is the intent of Borrower, Lender, and all parties
primarily or secondarily liable hereunder, that such provision will be deemed
severed and omitted herefrom, the remaining portions hereof to remain in full
force and effect as written.

This Agreement shall be construed in accordance with and governed by the law of
the State of Ohio. Each party hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in any Loan Document shall affect any right that Lender may otherwise
have to bring any action or proceeding relating to this Note against the
Borrower or its properties in the courts of any jurisdiction.

IN WITNESS WHEREOF, the undersigned has executed this Note on the day and year
first above written at Columbus, Ohio.

 

STATE AUTOMOBILE MUTUAL INSURANCE COMPANY By:  

/s/ Robert P. Restrepo, Jr.

Print Name:  

Robert P. Restrepo, Jr.

Title:  

Chief Executive Officer

 

2